                    IN THE UNTED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE                              FILED
                                                                                              JUL 0 2 2021   DB
                                                                                     U.S. DISTRICT COURT
                                                                                    MIDDLE DISTRICT OF TN.
ANDY L. ALLMAN
Petitioner                                     )
                                                   Docket No. 3:21-cv-00265
                                                   From the Tennessee Court of Criminal
VS.                                                Appeals No. M2021-00196-CCA-R8-CO
                                                   Sumner County Criminal Court Cases:
                                                   No. 2017-CR-548
SONNY WEATHERFORD,                                 No. 2017-CR-875
SHERIFF OF SUMNER                                  No. 2020-CR-133
COUNTY, TN
Respondent




                             PETITIONER'S REPLY
                   TO RESPONDENT, SONNY WEATHERFORD'S,
                RESPONSE TO THE COURT'S ORDER OF JUNE 23, 2021,
                              DOCUMENT NO. 25



       Comes now Petitioner, Andy L. Allman, and files his reply to Respondent, Sonny

Weatherford's, response to the Court's Order of June 23, 2021, document No. 25.


       First and foremost, Respondent's statements that the State Courts "allowed this `hybrid

representation' but limited its scope," his "involvement is limited to assistance at trial," and "he

was not to file any motions to the Court" are blatantly false. Nothing in the Trial Court's Order

granting hybrid representation, the testithony, evidence, and Court's own statements ih the In-

Court and Ex-Parte Hearings of October 5, 2020 or the Trial Court's practice and custom

allowing Petitioner to file and argue pre-trial pleadings supports this inanity. The State Court

never sought to limit Petitioner's hybrid representation until he challenged his unconstitutional

detention. Hybrid representation was granted so he could protect his constitutional rights.

                                                                                                       1


  Case 3:21-cv-00267 Document 31 Filed 07/02/21 Page 1 of 5 PageID #: 1199
        Second, Petitioner has fairly presented his claims to the State Courts, including the

State's highest court, for the purposes of exhaustion. Despite Respondent's implication to the

contrary, Petitioner set out in his response to Sonny Weatherford's Motion to Dismiss how and

when his claims were presented to each level of the State Court.


       Third, Respondent's arguments that Petitioner's failure to seek review by the Tennessee

Supreme Court within fifteen (15) days pursuant to Tenn. R. App. P. 8 is a "procedural bar" tp

habeas corpus and abstention should apply or that he could refile his Tenn. R. App. P. 8 Motion

are completely without merit. (See Respondent's Response to Motion for Immediate Release

pages 6-7)


       Petitioner must exhaust "the remedies available in the courts of the state" before this

Court may consider his claims. Raymer v. Mills, 685 F. 3d 631, 636 (6th Cir. 2012). "Unlike

exhaustion under 2254, exhaustion under 2241 is not a statutory requirement." Phillips v. Court

of Common Pleas, 668 F. 3d 804, 810 (6th Cir. 2012). " In the 2241 context, `decisional law has

super imposed such a requirement in order to accommodate principles of federalism,"' thus

creating a common law exhaustion requirement. Id. A common law exhaustion requirement is

discretionary, not mandatory. Glisson v. United States, 55 F. 3d 1325 (7th Cir. 1995). Common

law exhaustion is to be applied with due regard for its underlying purpose and for considerations

that may, in particular cases, counsel for a waiver. Id. at 1327; Weinberger v. Saytt, 422 U.S.

749, 765 (1975); Bowen v. Cit}rofNew York, 476 U.SM67, 484 (1986).


       Once a Petitioner's federal claims have been raised in the highest State Court available,

the exhaustion requirement is satisfied, even if that Court refused to consider the claims. Cole

v. Lester, 3:12-cv-00704 (M.D. Tenn. 1/13/15, J. T. Campbell); citing Manning v. Alexander,


                                                                                                   2

  Case 3:21-cv-00267 Document 31 Filed 07/02/21 Page 2 of 5 PageID #: 1200
912 F. 2d 878, 883 (6th Cir. 1990). As this Court has expressly held "in Tennessee pursuant to

Tennessee Supreme Court Rule 39, presentations of claims to the Tennessee Court of Criminal

Appeals is sufficient for exhaustion." Hill v. Hall, 3:19-cv-00452 at page 12 (M.D. Tenn.

10/7/19, J. Aleta Trauger); citing Adams v. Holland, 330 F. 3d 398, 483 (6`h Cir. 2003); Cole v.

Lester, 3:12-cv-00704 (M.D. Tenn. 1/13/15 J. C. Campbell). As such, the Tenn. R. App. P. 8

provision providing for Supreme Court review within fifteen (15) days poses no procedural bar

to Petitioner's Claims.


        If circumstances make it unreasonable to require Petitioner to "run the gauntlet" of

exhaustion because the State has placed "unreasonable" restrictions on or access to it, or the

delay entailed by exhaustion under the States' procedure causes irreparable harm, the doctrine is

not applied. Glisson at 1327, McCarthy v. Madigen, 503 U.S. 140, 147-148 (1992).


       Respondent inexplicably asserts that Petioner could have exhausted his remedies by

"firing" his counsel and proceeded Pro Se or hired additional counsel. The record is clear,

Petitioner lacks the resources to hire another attorney. (Transcript of In-Court Proceedings

10/5/2020 pages 16 — 18; Transcript of Ex-Parte Proceedings 10/5/2020pages 12, 19; Transcript

of Proceedings 4/2-3/2020 pages 186, 235). Forcing Petitioner into this choice deprives him of

the assistance Mr. Copas is able to provide, and has been fully paid for, thereby violating

Petitioner's 6th Amendment right. Furthermore, forcing Petitioner to choose between unprepared

counsel and Pro Se is A Hobson's Choice marinating habeas relief. Nuncy v. Palmer, 846 F. 3d

144(6th Cir. 2017). It is why hybrid representation was granted.


       The State has put in place procedures, i.e. forcing Mr. Copas to file the Tenn. R. App. P.

8 Motion in the Trial Court and redefining the scope of his hybrid representation, that


                                                                                                    3

  Case 3:21-cv-00267 Document 31 Filed 07/02/21 Page 3 of 5 PageID #: 1201
procedurally bars Petitioner from exhausting his remedies. Petitioner has made repeated

unsuccessful requests of Mr. Copas to file said motion. Petitioner cannot comply with the

States' procedure. Respondent even concedes that it is impossible at this point to comply.

(Respondent's Memorandum in Support of Motion to Dismiss page 2)~ The prejudice resulting

from the alleged constitutional violation has already been decided by the Trial Court.

Petitioner's 6th Amendment is being violated due to counsel's inability to file pre-trail

motions/pleadings, adequately prepare for trial, and the inability to "provide competent

representation." Under the State Courts' redefinition and retroactive application of hybrid

representation, Petitioner is presumably banned from filing Motions for additional furloughs, as

he did previously without objection, to prepare for trial. When the State Courts procedurally bar

Petitioner from seeking exhaustion, the requirement has been satisfied. Er-Parte Hawk, 321

U.S. 114, 118 (1944); Braden v. 30"' Judicial Circuit Court of KY, 410 U.S. 484, 489 (1973);

United States ex. rel. Scranton v. New York, 532 F. 2 nd 292,296(2 d Cir. 1976); Castille v.

Peoples, 489 U.S. 346, 350 (1989); Gray v. Netherland, 518 U.S. 152, 161-162 (1996); Lee v.

Keinna, 534 U.S. 362 (2002). The exhaustion requirement "refers only to remedies still available

at the time of the federal petition." Engle v. Isaac, 456 U.S. 107, 125 n. 28 (1982). It "does not

require pursuit of a state remedy where such pursuit is clearly futile." Wiley v. Sowders, 647 F.

2d 642, 647 (6th Cir. 1981). The ban on Petitioner filing pre-trial motions/pleadings was not put

in place until after Petitioner filed his Tenn. R. App. P. 8 Motion. As such, exhaustion has been

satisfied or, in the alternative, sufficient circumstances exist excusing his compliance.




                                                                                                     4

  Case 3:21-cv-00267 Document 31 Filed 07/02/21 Page 4 of 5 PageID #: 1202
                                              Respectfully submitted,



                                        -   Andy L. Allman-                               y
                                            Petitioner
                                            117 W. Smith Street
                                            Gallatin, TN 37066



                             CERTIFICATE OF SERVICE

I hereby certify that this Reply to Respondent's Response to the Court's Order of June 23, 2021

has been served via U.S. Mail on the 4th Day of July, 2021 addressed to:



Leah May Dennen
Sumner County Law Department
355 N. Belvedere Dr.
Room 303
Gallatin, TN 37066

Thomas B. Russell
Gullett, Sandford, Robinson & Mai-tin, PLLC
150 Third Ave. S.
Suite 1700
Nashville, TN 37201




                                                                            IA




                                            An y L. Allman




  Case 3:21-cv-00267 Document 31 Filed 07/02/21 Page 5 of 5 PageID #: 1203
